IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :             No. 2691 Disciplinary Docket No. 3
                                :
                Petitioner      :             No. 88 DB 2020
                                :
           v.                   :             Attorney Registration No. 94817
                                :
STEPHEN DANIEL BRINTON,         :             (Out of State)
                                :
                Respondent      :




                                        ORDER

PER CURIAM
      AND NOW, this 27th day of July, 2020, upon consideration of the Recommendation

of the Three-Member Panel of the Disciplinary Board, the Joint Petition in Support of

Discipline on Consent is granted, and Stephen Daniel Brinton is suspended on consent

from the Bar of this Commonwealth for a period of three years, with six months to be

served. The remaining suspension period is stayed, and he is placed on probation for

two years and six months, subject to the following conditions:

      1.     Respondent shall comply with all of the conditions of his criminal probation

             as directed by the Chester County Court of Common Pleas and supervised

             by the Chester County Office of Probation and Parole;

      2.     Respondent shall provide to the Board the name and contact information of

             his parole and probation officer and shall immediately report to the Board

             any changes to this information and/or a transfer to a new parole and

             probation officer;

      3.     Respondent shall file with the Board quarterly written reports which, at a

             minimum, establish his continued compliance with these conditions; and
      4.     Respondent shall immediately report to the Board any violations of the

             terms and conditions of this probation.

      Respondent shall comply with all the provisions of Pa.R.D.E. 217 and pay costs to

the Disciplinary Board pursuant to Pa.R.D.E. 208(g).